Case: 16-10044      Document: 00514099288         Page: 1    Date Filed: 08/02/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-10044                                FILED
                                  Summary Calendar                         August 2, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
ANDRES REYNA MARES, JR.,

                                                 Plaintiff-Appellant

v.

RODNEY W. CHANDLER, Warden, FCI Fort Worth; TODD WILLIAMSON,
Health Services Administrator, FCI Fort Worth; JULIA WOODARD,
Occupational Therapist, FCI Fort Worth; BRIAN WEBB, Doctor; MRS. V.
IVORY,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 4:15-CV-694


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Andres Reyna Mares, Jr., federal prisoner # 25048-177, appeals from the
district court’s dismissal of his pro se civil rights complaint against several
persons associated with the Federal Correctional Institution, Fort Worth, as




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10044    Document: 00514099288      Page: 2   Date Filed: 08/02/2017


                                  No. 16-10044

frivolous and for failure to state a claim upon which relief could be granted.
See 28 U.S.C. § 1915A(b)(1).
      Reyna Mares’s initial claim that the district court erred in dismissing his
complaint before affording him the opportunity to amend is without merit.
Here, the district court allowed Reyna Mares to file a second amended
complaint, and it held a hearing pursuant to Spears v. McCotter, 766 F.2d 179,
181-82 (5th Cir. 1985), in which Reyna Mares fully elaborated on his claims.
Cf. Eason v. Thaler, 14 F.3d 8, 10 (5th Cir. 1994) (vacating and remanding
because the district court did not provide plaintiff with opportunity to offer
more detailed set of factual claims).
      Next, Reyna Mares contends that the district court erred in dismissing
his Eighth Amendment claims against the Warden, Todd Williamson, and
Julia Woodard. However, he has not addressed any of the district court’s
findings or conclusions supporting the dismissal of those claims as frivolous
and for failure to state a claim.       Thus, Reyna Mares has abandoned any
challenge to those claims. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.
1993); Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748
(5th Cir. 1987). Moreover, even if Reyna properly briefed the relevant issues,
he has not alleged a claim of deliberate indifference against the Warden,
Williamson, or Woodard. Rather, he merely complains of acts of negligence,
which do not violate the Eighth Amendment. See Gobert v. Caldwell, 463 F.3d
339, 346 (5th Cir. 2006).      Further, his arguments regarding the therapy
provided by Woodard amount to a disagreement with the treatment provided
and are insufficient to show a constitutional violation.         See Norton v.
Dimazana, 122 F.3d 286, 292 (5th Cir. 1997).
      Reyna Mares does not argue on appeal that the district court erred by
holding that his Eighth Amendment claims against Dr. Brian Webb and his



                                         2
    Case: 16-10044     Document: 00514099288    Page: 3   Date Filed: 08/02/2017


                                 No. 16-10044

retaliation claims against all the defendants were frivolous or failed to state a
claim upon which relief may be granted. He therefore has abandoned those
claims. See Yohey, 985 F.2d at 224-25.
      Accordingly, the judgment of the district court is AFFIRMED. Because
Reyna Mares has not established “exceptional circumstances,” his motion for
appointment of counsel is DENIED. See Ulmer v. Chancellor, 691 F.2d 209,
213 (5th Cir. 1982).




                                       3